DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4, 6, 7, 10, 13, and 15-23 have been cancelled.
Claims 1, 3, 5, 8, 9, 11, 12, 14, and 24-26 have been examined.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues:
Page 3 of the Office Action asserted that Landis provides a body at reference numerals 122, 124, having a latching feature 174 configured to couple the body to a housing device 120. Respectfully, FIG. 4 of the Landis reference clearly shows element 174, described as a "attachment member" in paragraph [0033] on retaining cap 124. Retaining cap 124 is not a body as required in independent claim 1. Instead, sensor cartridge 122 (also alleged by page 3 of the Office Action as being a "body" clearly does not contain attachment feature 174

Examiner respectfully disagrees and reminds applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).  
	In this case, Examiner considers the claimed ‘body’ to be comprised of both elements 122 and 124 as the retaining cap 124 extends around the cartridge 122 and mounts to the body (120/130).  Therefore, this ‘body’ comprised of elements 122 and 124 meets the claim language as instantly required.  
It is applicant’s burden to show that the interpretation by the examiner is unreasonably broad by pointing to evidence (e.g. applicant’s specification, dictionary definitions, etc.) to why skilled artisans would not agree with the examiner’s position- see Phillips v. AWH Corp., 415 F .3d 1303 (Fed. Cir. 2005) (en banc).


Applicant further argues:
the only element of the Landis reference that may be fairly considered to be a "body" is sensor cartridge 122. Page 3 of the Office Action asserts that the "protrusion" is found at reference numerals 158-190 in FIG. 6. Clearly, the structure shown in FIG. 6 (158/190) is not disposed on an outside diameter of the sensor cartridge as required by independent claim 1

Examiner respectfully disagrees.  As advanced in the rejection and arguments above, sensor 122 is part of the body.  Sensor 122 has a portion 160 which extends in an axial direction and has an outside diameter thereof.  Portions 158 and 190 form a protrusion which extends in a radial direction from the outside diameter of this portion 160 of the body as seen in Figure 6.  Therefore, Landis meets the limitations as instantly set forth.

Applicant finally argues:
Applicant notes that page 4 of the Office Action asserts that Gibson teaches a sealing mechanism 88 allegedly disposed about a body 70. However, Applicant notes that the entire teaching of the Gibson reference with respect to seal ring 88 appears to be provided in paragraph [0042]…Accordingly, the alleged "seal" provided by the Office Action is merely a seal between two electrical connectors. In distinct contrast, amended independent claim 1 requires a sealing mechanism disposed about the body and configured to create a seal between the gas sensor module and the housing device. Neither of these features is taught or suggested by Gibson's provision of a seal between two electrical connectors.

Examiner respectfully disagrees and reminds Applicant that the proper test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences therefrom (see In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968)) and skill, rather than the converse, is presumed on the part of those of ordinary skill in the art (see  In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985)).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
	In this case, Gibson et al teach a similar sensor connection having a seal member 88 to thermally and resiliently seal the connection between the sensor (12) and the connector housing (14/70) of the gas sensor apparatus.  One of ordinary skill in the art would have the capability of understanding the engineering principles applicable to sealing a connection between a sensor body and a housing and understand that the seal must be placed between the members to be connected.  Accordingly, one of ordinary skill would easily recognize that locating the seal as taught by Gibson et al to be disposed about a portion of the body of Landis which is inserted into the housing is a design choice of ordinary creativity that would produce expected and predictable results (e.g. creation of a weather proof, water tight, and thermally resilient seal between the members).


Claim Rejections - 35 USC § 103
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US Patent 9,719,813) in view of Gibson et al (US Patent Application Publication 2010/0170794).

As to Claim 1, Landis discloses a gas sensor module comprising:
a body (122,124) having a latching feature (174; Col 7, Lines 25-33) configured to couple the body to a housing device (120);
a gas sensor (Col 6, Lines 23-29: ”sensing element (not shown)” mounted within body (122,124) of sensor (112); Col. 4, Line 21-24) mounted within the body and configured to provide an electrical indication related to a gas (Col 5, Lines 26-41 and Col 6, Lines 20-25, 50-54);
a protrusion (158/190; Fig 6) extending radially from an outside diameter of the body (@160);
a pin (164,204; Fig 6) configured to establish an electrical connection between a header of the housing device and the gas sensor (Col 6, Line 44-Col 7, Line 3);
wherein the body is configured to be tool-lessly inserted into the housing device (e.g., “snap-fit, a latch…or the like”: Col. 5, Line 57-66).
However, Landis does not disclose a pin guide on the gas sensor module.  Instead, Landis teaches the pin guide (206) being located on the housing to which the module is connected.  Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). To this point, Gibson is evidence of such reversal in that Gibson et al disclose a similar sensor connection wherein a gas sensor module (14) comprises pin guides (80) to receive pins (54) located within the connected housing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Landis to have the pin guides located on the gas module and the pins within the housing as taught by Gibson et al as this is merely a reversal of components producing expected and predictable results.  
Further, Landis discloses that the apparatus as disclosed is to be hermetically sealed, but does not disclose wherein the gas sensor module further comprises a sealing mechanism disposed about the body and configured to create a seal between the gas sensor module and the housing device.
Gibson et al teach a similar gas sensor module (Fig 1) having a sealing mechanism (88) disposed about a body (70) to thermally and resiliently seal the connection between the components of the gas sensor apparatus (Par. 0019 and 42) as shown in Figure 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gas sensor module of Landis to include the sealing mechanism as taught by Gibson et al to thermally and resiliently seal the connection between the components.

As to Claim 3, Landis discloses the gas sensor module of claim 1, wherein the protrusion is configured to align with a corresponding alignment portion (186) of the housing device.

As to Claim 5, Landis discloses the gas sensor module of claim 3, wherein the protrusion is further configured to be received by the corresponding alignment portion of the housing device (Col 8, Line 66-Col 9, Line 7).


Claim 8-9, 11, 12, 14, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Landis in view of Gibson et al and Lin (US Patent Application Publication 2011/0287655).

Landis discloses a gas sensor system comprising:
a housing device (120) comprising:
a housing alignment portion (186);
a header (156); and 
a gas sensor module comprising:
a body (122,124) having a latching feature configured to couple the body to the latching point of the housing device:
a gas sensor (Col 6, Lines 23-29: ”sensing element (not shown)” mounted within body (122,124) of sensor (112); Col. 4, Line 21-24) mounted within the body and configured to provide an electrical indication related to a gas (Col 5, Lines 26-41 and Col 6, Lines 20-25, 50-54);
a gas sensor alignment feature (158/190) extending radially from an outer diameter of the body (@160) and being configured to engage the housing alignment portion (186; Col 8, Line 66-Col 9, Line 7);
a pin (164,204) configured to connect to the header;
wherein the gas sensor module is configured to be tool-lessly inserted into the housing device (e.g., “snap-fit, a latch…or the like”: Col. 5, Line 57-66).

However, while Landis discloses that the connection between the body (122,124) and the housing (120) can be a snap-fit or a latch component (Col 5, Lines 57-66 and Col 6, Lines 8-15) in place of a threaded connection, Landis does not explicitly disclose details to such latch components as claimed (a pair of latching points each comprising an extended section configured to interact with a pair of diametrically opposed latching features each comprising an inclined latch portion of the latching feature with a tab extending away from the inclined latch portion such that the latching feature is configured to disconnect from the latching point, upon application of a compression force).
Lin teaches a similar electrical connection having a male (90/93) and female member (92/93) that are secured to one another (Fig 2) via a pair of latching points each comprising an extended section (brackets) configured to interact with a pair of diametrically opposed latching features (241) each comprising an inclined latch portion of the latching feature with a tab extending away from the inclined latch portion (Figs 3a-3c) to provide a visual indication of connection and such that the latching feature is configured to disconnect from the latching point, upon application of a compression force in order to positively and releasably secure the members together.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembling feature of Landis to including the latching structures as taught by Lin order to positively and releasably secure the members together while providing a visual indication of the positive connection.

Further, Landis does not disclose a pin guide on the gas sensor module and a pin on the housing member.  Instead, Landis teaches the pin guide (206) being located on the housing to which the module is connected.  Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). To this point, Gibson is evidence of such reversal in that Gibson et al disclose a similar sensor connection wherein a gas sensor module (14) comprises pin guides (80) to receive pins (54) located within the connected housing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Landis to have the pin guides located on the gas module and the pins within the housing as taught by Gibson et al as this is merely a reversal of components producing expected and predictable results.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/27/2022